103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Keith ROBERTS, Appellant.
No. 96-2777.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 14, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Keith Roberts appeals the sentence imposed by the district court following Roberts's guilty plea to possessing cocaine base with intent to distribute.  Having carefully reviewed the record, we reject counsel's contention that the district court improperly enhanced Roberts's sentence for possession of a revolver.  We also conclude the arguments raised in Roberts's supplemental brief are meritless:  he specifically pleaded guilty to possessing cocaine base, and the weight of the mixture containing the cocaine base was properly included in the drug quantity calculation.  The district court's sentence was correct and further discussion is not warranted.  We affirm.  See 8th Cir.  R. 47B.